Exhibit 10.1
SEALED AIR CORPORATION PERFORMANCE SHARE UNITS
AWARD GRANT
2011-2013
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Name:
Performance Period: January 1, 2011 through December 31, 2013
Grant Date: March 11, 2011
TARGET AWARD
You have been granted by Sealed Air Corporation (the “Company”) a target
Performance Share Units award under the Company’s 2005 Contingent Stock Plan for
the three-year performance period 2011 through 2013, comprised of the following:
     Target Performance Share Units:                      units
Each Performance Share Unit (a “Unit”) will be equivalent to one share of Sealed
Air Corporation common stock.
Your award is subject to the terms and conditions of the Performance Share Units
Program and the Company’s 2005 Contingent Stock Plan (collectively, the “Plan
Documents”). If this award agreement varies from the terms of the Plan
Documents, the Plan Documents will control. A copy of the Performance Share
Units Program is attached as Appendix A. The 2005 Contingent Stock Plan is
included as an attachment to “Information for Recipients of Performance Share
Unit Awards Under the 2005 Contingent Stock Plan of Sealed Air Corporation.”
PERFORMANCE GOALS
The number of Units you earn will depend on the performance of the Company
relative to certain performance goals for the three-year performance cycle from
January 1, 2011 through December 31, 2013 (the “Performance Period”). The
performance goals and their relative weightings are attached as Appendix B
hereto.
The determination of whether the performance goals have been met will be made by
the Organization and Compensation Committee of the Company’s Board of Directors
following the end of the Performance Period.
OTHER IMPORTANT INFORMATION

•   Units earned will receive dividend equivalents paid in cash (without
interest) based on the dividend rates in effect during the Performance Period
applied to the number of Units you earn, which will be subject to the
performance goals and vesting provisions described above.   •   You will not
earn any Units if the Company’s performance during the Performance Period is
below threshold performance as set forth on Appendix B.   •   If actual
performance equals or exceeds threshold performance, the number of Units earned
will range from 50% to 200% of your Target Performance Share Units award based
on attainment against the performance goals as set forth on Appendix B.

 



--------------------------------------------------------------------------------



 



•   In order to receive any Units, you must remain employed with the Company
through December 31, 2013, except in the case of death, disability or retirement
as discussed below. If you terminate employment prior to December 31, 2013 for
reasons other than death, disability or retirement, you will forfeit all Units.
Other special rules apply in case of termination of employment following a
Change in Control, as described below.   •   Units earned at the end of the
Performance Period, if any, will be paid in actual shares of Company common
stock, less the number of shares that may be withheld to satisfy applicable
withholding taxes. Shares in settlement for any Units earned will be issued on
or before March 15, 2014. Cash dividend equivalents accrued on the earned Units
will be paid in cash on or about the same time.   •   If your employment
terminates due to your death or Disability (as defined in the 2005 Contingent
Stock Plan) or you retire (as defined below) during the Performance Period, you
(or your estate, in the event of your death) will receive a pro rata payout
following the end of the Performance Period, based upon the portion of the
Performance Period during which you were employed. The actual payout will not
occur until after the end of the Performance Period, at which time the
performance and achievements during the Performance Period will be used to
determine the number of Units that you would have earned if you had remained
employed for the entire Performance Period prior to applying the pro rata
factor. Any payout to you in case of termination of employment during the
Performance Period due to death, Disability or retirement will be made at
approximately the same time as payouts are made to Participants who are still
employed by the Company. You are considered to have retired if your employment
with the Company terminates when you have at least 5 years of service and your
combined age and years of service equal at least 70, but excluding termination
of employment due to your death or Disability or termination of employment by
the Company for cause. “Cause” for this purpose means any of the following as
determined by the Company: (i) an act of gross negligence or willful misconduct
significantly injurious to the Company or any subsidiary, (ii) gross dereliction
of duties after notice to you and failure to correct the deficiencies within a
thirty (30) day period thereafter, or (iii) fraud in your capacity as an
employee.   •   There is no automatic vesting of your Units upon a “Change in
Control” (as defined in the 2005 Contingent Stock Plan). However, the 2005
Contingent Stock Plan provides for pro rata vesting of your Units if within two
years following the Change in Control your employment is terminated either by
the Company without Cause or by you for “Good Reason” (also as defined in the
2005 Contingent Stock Plan).   •   The Organization and Compensation Committee
retains the right in extraordinary circumstances to reduce any award which would
otherwise be payable, unless there has been a Change in Control, as defined in
the 2005 Contingent Stock Plan.   •   This award is subject to the Company’s
Policy on Recoupment of Incentive Compensation, a current copy of which is
attached as Appendix C.   •   Payments will be taken into account for purposes
of the Company’s employee benefit plans and programs only to the extent provided
under the terms of such plans and programs.

2



--------------------------------------------------------------------------------



 



FOR MORE INFORMATION.
If you have any questions about your award or Units or need additional
information, contact H. Katherine White at 201-703-4145.
IN WITNESS WHEREOF, the Company has caused this Award Grant to be executed by
its duly authorized officer, and you have hereunto set your hand, effective as
of the Grant Date stated above.

          SEALED AIR CORPORATION   EMPLOYEE  
By:
       
 
       
 
  Name: David H. Kelsey    
 
  Title: Sr. Vice Pres. &    
 
           Chief Financial Officer    

3



--------------------------------------------------------------------------------



 



APPENDIX A
SEALED AIR CORPORATION
PERFORMANCE SHARE UNITS PROGRAM
PURPOSE
     The Sealed Air Corporation Performance Share Units Program (the “Program”)
has been established effective as of January 1, 2008 (the “Effective Date”) to
provide long-term incentive compensation to key employees who are in a position
to influence the performance of Sealed Air Corporation and its subsidiaries (the
“Company”), and thereby enhance shareholder value over time. The Program
provides a significant additional financial opportunity and complements other
parts of the Company’s total compensation program for key employees (base
salary, annual incentive plan, and benefits).
ELIGIBILITY AND PERFORMANCE PERIODS
     The Committee (as defined in the “Program Administration” section of the
Program) will determine which employees of the Company are eligible to
participate in the Program from time to time. Participants will be selected
within 90 days after the beginning of each multi-year performance cycle
(“Performance Period”). Each Performance Period will be of two or more years
duration as determined by the Committee and will commence on January 1 of the
first year of the Performance Period. A new Performance Period will commence
each year unless the Committee determines otherwise.
TARGET AWARDS
     At the time a Participant is selected for participation in the Program for
a Performance Period, the Committee will assign the Participant a Performance
Share Units Target Award to be earned if the Company’s target performance levels
are met for the Performance Period (the “Target Award”). The Target Award will
be expressed as a number of Performance Share Units under the Company’s 2005
Contingent Stock Plan and will be evidenced by a Performance Share Units award
grant consistent with the provisions of the 2005 Contingent Stock Plan.
MAXIMUM AND THRESHOLD AWARDS
     At the time a Participant is selected for participation in the Program for
a Performance Period, the Participant will be assigned maximum and threshold
award levels, expressed as a percentage of the Target Award. Maximum award level
represents the maximum percentage of the Target Award that may be paid to a
Participant for a Performance Period based on performance above target
performance levels. Threshold award level represents the minimum percentage of
the Target Award that may be paid to a Participant for a Performance Period
based on performance below target performance levels. Performance below the
threshold performance award level will earn no incentive payments.
     Any award of Performance Shares hereunder shall be subject to the
individual award limit applicable under the 2005 Contingent Stock Plan.
PERFORMANCE MEASURES
     Performance measures that may be used under the Program will be those
“Performance Measures” defined in the 2005 Contingent Stock Plan.
PERFORMANCE GOALS
     The Committee will designate, within 90 days of the beginning of each
Performance Period:

  •   The performance measures and calculation methods to be used for the
Performance Period;

A - 1



--------------------------------------------------------------------------------



 



  •   A schedule for each performance measure relating achievement levels for
the performance measure to incentive award levels as a percentage of
Participants’ Target Awards; and     •   The relative weightings of the
performance measures for the Performance Period.

     The performance goals established by the Committee for a Performance Period
are intended to satisfy the “objective compensation formula” requirements of
Treasury Regulations Section 1.162-27(e)(2).
PERFORMANCE CERTIFICATION
     As soon as practicable following the end of each Performance Period and
prior to any award payments for the Performance Period, the Committee will
certify the Company’s performance with respect to each performance measure used
for that Performance Period.
AWARD CALCULATION AND PAYMENT
     For each Performance Period, individual incentive awards will be calculated
and paid to each Participant who is still employed with the Company (subject to
the special provisions below for employees who terminate employment due to
death, disability or retirement) as soon as practicable following the
Committee’s certification of performance for the Performance Period. The amount
of a Participant’s incentive award to be paid based on each individual
performance measure will be calculated based on the following formula:

                         
Participant’s Target Award
  X   Percentage of target award to be paid based on performance measure results
  X   Relative weighting of performance measure   =   Amount of incentive award
based on performance measure results

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Performance Period.
     Payments from the Program to a Participant, if any, will be made in the
form of one share of the Company’s common stock for each Unit earned (rounded up
to the nearest whole share if such calculation otherwise would result in
issuance of a fractional share). A Participant receiving an award under the
Program will also receive a cash payment equal to the dividends that would have
been paid during the Performance Period on the Units earned by the Participant
had the Units been actual shares of Company common stock.
TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT
     If a Participant’s employment terminates due to the Participant’s death or
disability (as defined in the 2005 Contingent Stock Plan) or retirement (as
defined below) during the Performance Period, the Participant (or the
Participant’s estate, in the event of the Participant’s death) will receive a
pro rata payout following the end of the Performance Period, based upon the
portion of the Performance Period during which the Participant was employed. The
actual payout will not occur until after the end of the Performance Period, at
which time the performance and achievements during the Performance Period will
be used to determine the number of Units that the Participant would have earned
if the Participant had remained employed for the entire Performance Period prior
to applying the pro rata factor. Payouts to Participants whose employment
terminates during the Performance Period due to death, disability or retirement
will be made at approximately the same time as payouts are made to Participants
who are still employed by the Company. A Participant is considered to have
retired if the Participant’s employment with the Company terminates when the
Participant has at least 5 years of service and the Participant’s combined age
and years of service equals at least 70, but excluding termination of employment
due to the Participant’s death or disability or termination of employment by the
Company for cause. “Cause” for this purpose means any of the following as
determined by the Company: (i) an act of gross negligence or willful misconduct
significantly injurious to the Company or any subsidiary, (ii) gross dereliction
of duties after notice to the Participant and failure to correct the
deficiencies within a thirty (30) day period thereafter, or (iii) fraud in the
Participant’s capacity as an employee.

A - 2



--------------------------------------------------------------------------------



 



OTHER TERMINATION OF EMPLOYMENT
     If a Participant’s employment terminates prior to the end of a Performance
Period for any reason (whether voluntary or involuntary) other than death,
disability or retirement, the Participant will forfeit all rights to
compensation under the Program, except for any special provisions under the 2005
Contingent Stock Plan in connection with certain terminations of employment
following a Change in Control or unless the Committee determines otherwise.
NEW HIRES OR PROMOTIONS INTO ELIGIBLE POSITIONS
     Participants will become eligible for participation in the Program at their
new position level beginning with the Performance Period which begins on the
January 1 immediately following their hire or promotion date. No new performance
awards or adjustments to awards for Performance Periods that commenced prior to
a Participant’s hire or promotion date will be made.
IMPACT OF A CHANGE IN CONTROL
     Any special vesting or payment rules with respect to awards under the
Program in connection with a Change in Control will be determined under the
provisions of the 2005 Contingent Stock Plan.
PROGRAM ADMINISTRATION
     The Program will be administered by the Organization and Compensation
Committee of the Company’s Board of Directors in accordance with the terms of
the 2005 Contingent Stock Plan.
MISCELLANEOUS
     (i) Amendment and Termination. The Committee may amend, modify, or
terminate the Program at any time, provided that no amendment, modification or
termination of the Program shall reduce the amount payable to a Participant
under the Program as of the date of such amendment, modification or termination.
     (ii) Incorporation of 2005 Contingent Stock Plan. The terms and provisions
of the 2005 Contingent Stock Plan are incorporated herein by reference. In case
of any conflict between this Program and the 2005 Contingent Stock Plan, the
2005 Contingent Stock Plan will control.
     (iii) Coordination With Other Company Benefit Plans. Payments under the
Program will be taken into account for purposes of the Company’s employee
benefit plans and programs only to the extent provided under the terms of such
plans and programs.
     (iv) Participant’s Rights. A Participant’s rights and interests under the
Program may not be assigned or transferred by the Participant. To the extent the
Participant acquires a right to receive payments from the Company under the
Program, such right shall be no greater than the right of any unsecured general
creditor of the Company. Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship between the Company and the
Participant. Designation as a Participant in the Program for a Performance
Period shall not entitle or be deemed to entitle the Participant to be
designated as a Participant for any subsequent Performance Periods or to
continued employment with the Company.

A - 3



--------------------------------------------------------------------------------



 



APPENDIX B
Name:
Target Award: __________ Performance Share Units
Threshold Award Level: 50% of Target Award
Maximum Award Level: 200% of Target Award*
* excluding any increase due to achievement of the Additional Goal and subject
to the maximum under
section 3 of the 2005 Contingent Stock Plan as currently in effect
Performance Goals: The percentage of the Target Award that will be earned will
be based on the results of two performance metrics over the three year period.
The performance metrics are:

  •   Volume Growth of Net Trade Sales     •   Return on Invested Capital (ROIC)

Each metric will have a 50% performance weighting. Each metric will be
calculated separately based on the targets set forth below. The results of each
metric will determine the number of shares earned for that metric. The total
award will be the addition of the total number of shares earned for each of the
two performance metrics.
Volume Growth of Net Trade Sales:
The volume growth of net trade sales includes volume growth only. It excludes
the effects of price/mix and foreign currency translation. The volume growth of
net trade sales also excludes any impacts on net trade sales from the
acquisition(s) or disposition(s) of a business or product. For example, should
an acquisition be made in any of the target years 2011 through 2013, then the
amount of sales related to the acquired business(es) or product(s) will be
excluded from the volume targets in net trade sales in the years 2011 through
2013.
Also, should a disposition(s) be made in any of the target years 2011 through
2013, then the amount of sales related to the business(es) or product(s)
disposed of will be excluded from the volume targets in net trade sales in the
years 2011 through 2013 and the 2010 net trade sales results (base year) will be
adjusted to exclude the amount of net trade sales from the disposed business(es)
or product(s) using the 2010 (base year ) exchange rates. For the purpose of
this adjustment, the threshold, target and maximum goals have been set as three
year cumulative volume growth percentages above the 2010 (base year) reported
net trade sales using 2010 (base year) reported exchange rates.
The cumulative three year volume growth over 2010 (base year) at threshold,
target and maximum for the performance period follows:

             
 
  Under 7.7%     0 %
Threshold:
  7.7%     50 %
Target:
  14.9% - 16.6%     100 %
Maximum:
  24.2% and above     200 %

Award levels based on cumulative volume growth of net trade sales between any
two of these levels would be based on a pro-rata calculation of the number of
shares earned, except that no shares for this metric will be earned for three
year cumulative volume growth below 7.7%.
Return on Invested Capital (ROIC):
The ROIC metric measures the average cumulative adjusted net operating profit
after core tax (Adjusted NOPAT) divided by average invested capital during the
three year performance period.
The core tax represents the effective tax rate adjusted for any exclusions
described on pages 4 and 5 of this document.

B - 1



--------------------------------------------------------------------------------



 



Invested Capital equals:

    Total debt

    + (Plus) Settlement liability and related accrued interest

    + (Plus) Total stockholders’ equity

    - (Less) Accumulated other comprehensive income

    - (Less) Cash and Cash equivalents

The three year average ROIC is calculated as follows:
Cumulative Adjusted NOPAT for 2011 through 2013
Divided by
Average Quarter End Invested Capital from 12/31/10 through 12/31/13
That result Divided by
Three (years)
The three year average ROIC at threshold, target and maximum for the performance
period, subject to the exclusions set forth below, follows:

             
 
  Under 8.2%     0 %
Threshold:
  8.2%     50 %
Target:
  10.1% - 10.5%     100 %
Maximum:
  12.4% and above     200 %

Award levels based on three year average ROIC between any two of these levels
would be based on a pro-rata calculation of the number of shares earned, except
that no shares for this metric will be earned for three year average ROIC under
8.2%.
Additional Goal: If either of the above threshold levels is achieved under the
Volume Growth of Net Trade Sales goal or the Return on Invested Capital goal,
then the number of shares earned for each participant can be increased (if the
following Additional Goal is achieved) or decreased (if the following Additional
Goal is not achieved) by up to 10% of the target amount for that participant at
the discretion of the Organization and Compensation Committee:

  2013 safety result (TRIR) of 1.20 or better for all currently wholly-owned
facilities

Fractional Shares: Fractional shares earned based on the Volume Growth of Net
Trade Sales goal, the Return on Invested Capital Goal and, if applicable, the
Additional Goal will be rounded up to the nearest whole share. No fractional
shares will be issued.
Exclusions for calculation of ROIC:

    The performance goals above shall exclude the effect of the following:

  a.   All restructuring charges reported or accounted for in the 2011 through
2013 consolidated financial statements as “restructuring charges,” and
restructuring programs (including all unbudgeted charges, all restructuring
related expense such as termination benefits and equipment relocation related to
the company’s global manufacturing strategy) if approved by the Board of
Directors no later than December 31, 2013. This exclusion shall include all
restructuring charges approved by the Board of Directors before 2011 that are
recorded during 2011through 2013. For any restructuring programs approved during
2011 through 2013 for which charges have been excluded, any expense credits
related to such programs will also be excluded.     b.   All charges related to
impairment of goodwill in the calculation of operating expense or operating
profit.     c.   All expenses (including litigation-related costs and expenses),
liabilities and accruals related to or arising from: (i) any liabilities that
W.R. Grace & Co. or any of its subsidiaries had agreed to assume or as to which
any of them indemnified the Corporation or any of its subsidiaries under any of
the agreements entered into in connection with the Cryovac Transaction (as
defined in the Corporation’s Financial Statements included in the Corporation’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2002);
(ii) any claim or lawsuit alleging that the Corporation or any of its
subsidiaries is or may be liable for any liabilities of W. R. Grace & Co.,
Fresenius Medical Care Holdings, Inc., or any of their respective affiliates
under any legal theory, including without limitation any claim

B - 2



--------------------------------------------------------------------------------



 



      based on fraudulent transfer, fraudulent conveyance, successor liability,
or contractual obligation; (iii) any costs incurred to settle the aforementioned
liabilities, claims and lawsuits; or (iv) any payment that the Corporation or
any of its subsidiaries may be required to make to any trust fund established
under federal law providing for the resolution of claims for bodily injury
caused by asbestos exposure.     d.   All expenses related to capital markets
transactions authorized by the Board of Directors. Such transactions will
include the repurchase of bonds and stock to the extent included in the
calculation of operating expense or operating profit.     e.   The effect
(including related expenses) of any acquisition or disposition transactions,
whether or not closed during 2011 through 2013, provided that, as to
transactions closed during 2011 through 2013 that were large enough to require
Board of Director approval, the Board of Directors has approved such
transactions. However, the effect of any acquisition or disposition that closed
prior to 2011 shall not be excluded.     f.   The effect of any accounting
changes implemented during 2011 through 2013, such as IFRS or the discontinuance
of the Last-in, First-out (LIFO) method for calculating the value of inventory
in the United States.

Discretion:
Regardless of any provision of the 2005 Contingent Stock Plan to the contrary,
the Organization and Compensation Committee will not exercise its discretion to
adjust any award downward below the amount that would otherwise be payable
except in extraordinary circumstances.

B - 3



--------------------------------------------------------------------------------



 



APPENDIX C
SEALED AIR CORPORATION
POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION
FROM EXECUTIVES IN THE EVENT OF CERTAIN RESTATEMENTS
As amended for performance periods beginning on or after January 1, 2010
The Organization and Compensation Committee of the Board of Directors has
approved the policy that the Company will, to the extent permitted by governing
law, require reimbursement to the Company of all or a portion of any annual
incentive compensation (whether payable in cash or by an award under the 2005
Contingent Stock Plan) and any Performance Share Units awards under the 2005
Contingent Stock Plan awarded to any executive officer of the Company or to the
leader of any business unit or function of the Company for performance periods
beginning on or after January 1, 2010, where:

  (a)   the payment or award was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement due to
error or misconduct (regardless of the executive officer’s or leader’s
responsibility for such error or misconduct), and     (b)   either no payment or
award, or a lower payment or award, would have been made to the officer or
leader based upon the restated results.

In each case, upon a determination to seek recovery by the Board of Directors,
the Company will, to the extent practicable, seek to recover the amount by which
the officer’s or leader’s annual incentive compensation and/or Performance Share
Units award for the relevant period exceeded the lower amount that would have
been paid or awarded (or the entire amount, if nothing would have been paid or
awarded). This may include the cancellation of all or a portion of unvested
awards or unpaid awards (or a delay in payment of any such awards while
financial results are under review by the Company).
In addition, any person who is subject to forfeiture of compensation or profits
from the sale of the Company’s securities under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of such
compensation and profits.
In addition to these reimbursements, the Company may take any other actions that
it deems appropriate to remedy any fraud or misconduct related to the
restatement based on a consideration of the relevant facts and circumstances.
These remedies would be in addition to any actions imposed by law enforcement
agencies, regulators, or other authorities.

C - 1